DETAILED ACTION
	This Office action is responsive to communication received 09/22/2022 – Amendment, Substitute Specification (and marked-up copy), and IDS; 09/25/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 4, 6 and 7 remain pending. 
Information Disclosure Statement
	Applicant’s submissions of the IDS received 09/22/2022, with an essentially identical duplicate IDS received on 09/25/2022 is not understood.  The references cited by the applicant on the multiple IDS documents have already been made of record in a previous paper.  To avoid any confusion in the file, the IDS documents have been crossed-out.  
Specification
The substitute specification (clean copy and marked-up copy) was received 09/22/2022.  
The substitute specification filed 09/22/2022 has not been entered.  See the explanation, below:
Although the applicant has made considerable progress in clarifying the inconsistencies in the annotations that were part of the previous versions of the specification, the substitute specification, received 09/22/2022, still lacks a proper application of the reference characters.  True, applicant’s scanned pages 4-6 of the 09/22/2022 specification include a listing of the various parts.  At the outset, this listing is inconsistent, as scanned page 5 identifies Numeral “3” as “The clamp securing means for attaching the disc to the shift [sic]”.  At the same time, scanned page 6 identifies Numeral “3” as “The opening which attaches to the club shaft”.  The same numeral cannot identify two different parts.   Clarification and correction are required.  Moreover, as a person reads through the specification, the numerals corresponding to the parts shown in the drawings should be presented alongside the appropriate material in the specification.  Applicant’s attention is directed to MPEP 608.01(g).  Applicant is respectfully requested to review the format of some of the more recently-issued patents of record in this application for some guidance on how to format the specification.  Although some leeway is granted in the actual language used by the applicant, it is important that disclosures filed in applications maintain some degree of uniformity in order to assist those reading and interpreting the specification.  Here, the section styled “DETAILED DESCRIPTION OF THE INVENTION” would benefit from the addition of numerals appropriately placed throughout the text to more easily help to identify what parts are being discussed.  
Also, the pages of the specification have not been numbered.  Again, see MPEP 608.01 for further guidance.
Also, on scanned page 8, it appears the text ends and starts abruptly, at least the portions on lines 3-4.  
Response to Arguments
	In the arguments received 09/22/2022, the applicant contends that the prior art reference to Burns (USPN 7,914,389) does not show visual guides that are intended to cover a golf ball. Rather, as alleged by the applicant, a pair of guides assists a golfer in visualizing where a struck golf ball is to be directed.  As such, the applicant contends that the visual guide of Burns does not consist of a single, circular visual cue, as now recited.  The applicant points to claim 1 in Burns for its recitation of “a first pair of visual guides”, which the applicant argues emphasizes the notion that Burns does not consist of a single, circular visual cue.  Next, the applicant argues that the lightweight material from which the device in Burns is formed is not detailed by Burns as being flexible.  While the applicant acknowledges that Burns notes that the connection of the visual guide may be bent to create a “U-shape”, the applicant argues that such a bent configuration would not enable a golfer’s view to be blocked and that the bent configuration of the Burns device simply serves to prevent the visual aid device from contacting the golf ball when the putting aid is lowered along the shaft.   The applicant includes comments with respect to the further prior art reference to Lorang (USPN 4,167,268), which the applicant acknowledges was not applied against the claims.  The applicant also includes comments regarding the prior art reference to Blackmon (USPN 6001025) and refers to the fact that Blockmon uses a weighted mass and an internal cavity to increase the smoothness of a stroke.  
	IN RESPONSE:
	At the outset, it would appear that the applicant has made progress in eliminating many of the deficiencies previously noted with respect to concerns in the claims under 35 USC §112(a) and §112(b).  The applicant appears to have amended the claims to eliminate the material previously noted as new matter, including the elimination of the size limitations of the visual cue, and appears to have more consistently described and claimed the attachment of the visual cue to either a golf club shaft or to a putter head.  As such, the applicant is directed to the remarks below as well as the rejections set forth with respect to pending claims 1, 4, 6 and 7 and the further prior art references cited.  
Much of applicant’s arguments appear to focus on the manner in which the device in Burns is used, with the applicant arguing that the Burns device is not designed to be situated above a golf ball and is not designed to be bent and that Burns makes use of a plurality of visual guides to help aim a golf ball.  These arguments are not persuasive, as the current claims are not directed to a method of using a putting training aid, nor are the claims directed to any combination of a putting training aid and a golf putter.   Give the broadest, most reasonable interpretation of what the claims present, all that is now required is a single, circular visual cue attached to a flexible elongated material and provided with an adhesive or clamp to attach the training aid to a golf club shaft (claims 1 and 4), or to attach the training aid to a putter head (claims 6 and 7).  Burns even discloses that “golf putter training device 100 also includes one or more visual indicators” (emphasis added) (col. 4, lines 20-23 in Burns).  The modification of a single visual indicator disclosed by Burns in view of the teachings previously applied from Gou (US PUBS 2015/0045161) and also in view of the further teachings in either Blackmon or Gray (USPN 5,605,509) provides for a single, circular visual cue that is capable of being attached to a putter shaft or putter head.  That the Burns device is shown with a bent U-shape appears to be a clear teaching that the assembly in Burns is made of a flexible material.  Note that Burns provide a significant amount of leeway in the selection of a suitable material (i.e., col. 5, lines 4-14 in Burns). 
As for applicant’s comments regarding the prior art to Lorang, such comments are noted.  No further response is deemed necessary at this time with respect to Lorang, as this prior art reference was not used in the previous rejection.
As for applicant’s comments regarding the prior art to Blockmon, note that Blockmon was cited merely to show the obviousness of a push-on style clamp, and not for any relevance to any of a weighted mass or internal cavity, as noted by the applicant.  No further response is deemed necessary, here. 
					CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for connecting the visual cue, which is further defined in claim 1 as a flexible elongated material… by bending the elongated material;  the means for connecting the visual cue, which is further defined in claim 4 as consisting of gooseneck wire material…by bending the gooseneck wire material;  the means for connecting the visual cue, which is further defined in claim 6 as a flexible elongated material…by bending the elongated material;  and the means for connecting the visual cue, which is further defined in claim 7 as consisting of gooseneck wire material…by bending the gooseneck wire material.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
FOLLOWING IS AN ACTION ON THE MERITS: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 11-12, “the visual cue location” should read --a visual cue location--.
As to claim 4, this claim shares the indefiniteness of claim 1.
As to claim 6, it appears line 4 is redundant and should be deleted.  Also, in lines 8-9, “the visual cue location” should read --a visual cue location--. 
As to claim 7, this claim shares the indefiniteness of claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (US PUBS 2018/0140924).
As to claims 1 and 4, Kent shows a putting training aid (FIG. 1B) having a single, circular visual cue (110) that is capable of being situated parallel to a ground plane and capable of being extended along a golfer’s putting line toward a hole.  The visual cue is capable of being situated above a golf ball and below a lower end of a grip if the visual cue were to be mounted onto a shaft.  Kent discloses a flexible gooseneck material (106), which serves as the claimed “means for connecting the visual cue to the golf club shaft”.  In other words, the gooseneck material is capable of being attached to a putter shaft. See paragraph [0033] in Kent.  
As to claims 6 and 7, Kent shows a putting training aid (FIG. 1B) having a single, circular visual cue (110) that is capable of being situated parallel to a ground plane and capable of being extended along a golfer’s putting line toward a hole.  Kent discloses a flexible gooseneck material (106), which serves as the claimed “means for connecting the visual cue to the putter head”.  See paragraph [0033] in Kent.  Also, Kent shows a clamp assembly (102) that may be used to secure the gooseneck wire material (106) to a putter head. In other words, the clamp is capable of being attached to a putter head.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (USPN 7,914,389). 
As to claim 1, Burns shows a golf putting training tool (FIG. 1, FIG. 5) comprising a visual cue.  Note that Burns states that “golf putter training device 100 also includes one or more visual indicators” (emphasis added) (col. 4, lines 20-23 in Burns), which is situated higher than a golf ball (FIG. 1), and thus “situated high above a golf ball so as not to come into contact with the golf ball during a swing”, as required.  Burns states that the visual aids are set above the ground and parallel to the ground (i.e., col. 5, lines 46-50).  From a review of FIG. 1, it is clear that the visual indicator is situated lower than an end of a grip on the club shaft.  Burns shows the visual cue extending out into a golfer’s putting line (i.e., FIG. 1 and FIG. 3 show the visual cue extending generally perpendicular to the putting face, which would generally indicate a direction towards the intended target), and a means for connecting (i.e., shaft clamp 462) the visual cue to a golf club shaft (104).  See FIGS. 2 and 5.  By one interpretation, the visual cue is in the shape of a circle (FIG. 5).   Using a second interpretation, note that the arrangement in FIG. 4 shows that the indicators (124, 126) appear to be circular-shaped from a top view and appear to be the size of a golf ball (110).  Here, the visual cue members are described in one embodiment as being table tennis balls (i.e., col. 4, lines 28-32; also note that table tennis balls are roughly about the size of a golf ball and are viewable as circular-shaped from a top view).  The means for connecting the visual cue to the shaft is comprised of a flexible elongated material (i.e., members 116, 118, 120, 122, described as lightweight plastic material in col. 3, lines 56-64) and allows the golfer to adjust the location (i.e., col. 3, lines 61-67) of the visual cue to suit the distance of the putt.  Burns specifically states that the visual guides may be bent and thus the location of the visual cue may be altered, as required by the claim.  See col. 5, line 65 through col. 6, line 4 and the difference between FIG. 3 and FIG. 4, wherein FIG. 4 clearly shows that a bend (116a) would alter the location of element (126). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiller (USPN 5,022,656).  
As to claim 1, see FIG. 1 showing a single, circular visual aid (38) which is attached to the club shaft via flexible material (36).  The circular visual aid is situated high enough off the ground so that it does not contact a golf ball during a swing and also situated below a lower end of the grip (i.e., FIG. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalchek (USPN 4,712,797) in view of Weathers (USPN 5,810,675).  
As to claim 6, Kovalchek shows a lightweight visual cue (10) and means (30, 32) for attaching the visual cue (10) to a putter head.  Although not illustrated as a “circular…visual cue”, Kovalchek notes that the design of the golfer’s aid (10) is not necessarily critical and that shapes for the opening other than those explicitly revealed in the drawings may be used.  Kovalchek notes that the diameter of the opening should not exceed a diameter of a golf ball and further notes that the golfer’s aid is made of bendable wire material.  See col. 2, lines 50-63 in Kovalchek.  Thus, to have shaped the opening as circular, as opposed to heart-shaped, pie-shaped or spade-shaped, as depicted by Kovalchek, would simply have involved a change in design.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Kovalchek further differs from the claimed invention in that Kovalchek lacks the clamp required by claim 6.  Here, Weathers is cited to obviate the use of a clamp to attach an alignment aid to a putter head (i.e., see claim 1 and Figs. 6, 7C in Weathers).  In view of the patent to Weathers, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Kovalchek by taking advantage of a clamp as an alternative connecting means for securely holding the golfer’s aid on the putter head. 
As to claim 7, the use of gooseneck wire material, as required by claim 7, would simply have involved an obvious modification and obvious selection of materials over the aluminum or galvanized steel used by Kovalchek (i.e., col. 2, lines 50-58).  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).   One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to use a suitable material for the golfer’s aid in Kovalchek, wherein the shaping of the opening would have been facilitated by the properties of the material (i.e., a material strong enough to hold its formed shape). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tiller (USPN 5,022,656).
As to claim 4, the use of gooseneck wire material, as claimed, would simply have involved an obvious modification and obvious selection of materials over the stainless steel used by Tiller (i.e., col. 3, line 49 through col. 4, line 10).  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).   One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to use a suitable material for the visual cue in Tiller, wherein the shaping of the device would have been facilitated by the properties of the material (i.e., a material strong enough to hold its formed shape; see col. 3, lines 63-64). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams shows a golfing aid attached to either a head or shaft of a club;
See FIG. 1 in Waud;
FIG. 1 in Doerrfeld;
Fig. 1 in Eckert;
Fig. 1 in Easterbrook;
Fig. 1 in Brown; and 
Marshall shows an alignment device attachable to a putter head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711